Since the issues raised by the appeal from the reclassification are not completely moot, I must respectfully dissent. Appellants' positions were reclassified to a lower grade (from Deputy 2 to Correction Officer). They appealed to the State Personnel Board of Review ("SPBR"), which eventually dismissed the appeal as moot because the sheriff had agreed (by an unrelated agreement) to reinstate appellants as Deputy 2. Upon appeal, the common pleas court affirmed. I must respectfully dissent from the majority opinion, which affirms the common pleas court's decision.
Appellants have a right to have the classification of their positions properly classified in accordance with their job duties. See R.C. 124.03 and 124.14. Assuming the appointing authority now agrees that the proper classification is Deputy 2 (rather than Correction Officer), the proper procedure for the SPBR was to make such finding based upon such agreement and to enter an order reversing the reclassification and classifying appellants' positions as Deputy 2. Otherwise, the classification of appellants' positions remain subject to the appointing authority's whim, tempered only by a possible breach of contract claim (or unfair labor practice) by the union.
Accordingly, I would sustain the assignments of error to the extent that the judgment of the court of common pleas is inconsistent herewith and remand the cause with instructions that SPBR be ordered to enter an order finding the proper classification of appellants' positions to be Deputy 2. *Page 502